                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:12-CR-319 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     MARIA LARKIN,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Larkin, case number 2:12-cr-
               14     00319-JCM-GWF-1.
               15            On January 24, 2018, the court sentenced defendant Maria Larkin to twelve (12) months
               16     and one (1) day of custody to be followed by three (3) years of supervised release for tax evasion.
               17     (ECF Nos. 135, 350). Larkin was ordered to surrender for service of sentence by 2:00 PM on April
               18     27, 2018. (ECF No. 350). On February 2, 2018, Larkin filed a notice of appeal. (ECF No. 353).
               19     On February 26, 2018, Larkin filed a motion for bail pending appeal (ECF No. 361), which this
               20     court denied (ECF No. 376). On April 25, 2018, the Ninth Circuit Court of Appeals granted
               21     Larkin’s motion for bail pending appeal. (ECF No. 377). This court then ordered Larkin released
               22     on the same conditions as were on her pretrial release. (ECF No. 378).
               23            On June 13, 2019, the Ninth Circuit affirmed Larkin’s conviction, but remanded the case
               24     for the district court to conform the written judgment to the oral pronouncement of sentence. (ECF
               25     No. 382). This court modified the written judgment accordingly. (ECF No. 383).
               26            By the time Larkin’s appeal had concluded and the written judgment was amended, the
               27     surrender date for Larkin to report to the custody of the Bureau of Prisons in the original written
               28     judgment had passed. As such, the judgment is hereby amended to require Larkin to surrender for

James C. Mahan
U.S. District Judge
                1     service of sentence at the institution designed by the Bureau of Prisons before 2:00 PM on October
                2     7, 2019.
                3            Accordingly,
                4            IT IS SO ORDERED.
                5            DATED August 26, 2019.
                6
                                                                   __________________________________________
                7                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
